                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARILYN KENT,
    Plaintiff,

       v.                                             CIVIL ACTION N0.19-CV-2710

PHILA DEPARTMENT OF HUMAN
SERVICES,                                                                   F'LED
     Defendant.




SANCHEZ, C.J.
                                        MEMORANDUM                      ~
                                                                            JUN 27 tol
                                                                                        ..
                                                                             JUNEJ1, 2019

       Prose Plaintiff Marilyn Kent, a frequent litigator in this Court, has again filed suit

against the :Philadelphia Department of Human Services. She also filed a Motion for Leave to

Proceed In ,Forma Pauperis. For the following reasons, Kent will be granted leave to proceed in

forma pauperis, her Complaint will be dismissed as frivolous and malicious pursuant to 28

U.S.C. § 1915(e)(2)(B)(i) because her claims are time barred and repetitive, and she will be

directed to show cause why she should not be enjoined from filing additional cases concerning

the time barred and repetitive allegations contained in this lawsuit.

I.     FACTS

       As 1she has in several prior lawsuits, Kent again brings suit alleging that in 1986 her home

was invaded and she and/or her eleven year old daughter was raped by a "D.H.S. Reg. Child

Abuser." She makes additional allegations that in 1986 she was raped be the same perpetrator,

became pregnant, and her daughter was stalked and assaulted with a tire iron by the perpetrator.

She alleges that the perpetrator, who was granted child visitation rights by D.H.S., kidnapped the

child, who: went missing for 30 years. She demands monetary damages.
II.     STANDARD OF REVIEW

       The Court will grant Kent leave to proceed in forma pauperis because it appears that she

is incapable of paying the fees to commence this civil action. Accordingly, 28 U.S.C. §

1915(e )(2)<;8) requires the Court to dismiss the Complaint if, among other things, it is frivolous.

A complairtt is frivolous if it "lacks an arguable basis either in law or in fact," Neitzke v.

Williams, 490 U.S. 319, 325 (1989), and is legally baseless if it is "based on an indisputably

meritless l(jgal theory." Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir. 1995). '"[A]
            I

district court may dismiss a complaint as malicious if it is plainly abusive of the judicial process

or merely repeats pending or previously litigated claims."' Randolph v. Wetzel, Civ. A. No. 19-

2231, 2019 WL 2577635, at *5 (E.D. Pa. June 21, 2019) (quoting Brodzki v. CBS Sports, Civ. A.

No. 11-841, 2012 WL 125281, at *1 (D. Del. Jan. 13, 2012). As Kent is proceedingpro se, the

Court construes her allegations liberally. Higgs v. Att'y Gen., 655 F.3d 333, 339 (3d Cir. 2011).
           '
III.    DISCUSSION
           '

        Sec;tion 1983 of Title 42 of the United States Code provides in part:

         Every person who, under color of any statute, ordinance, regulation, custom, or
         usage, of any State or Territory or the District of Columbia, subjects, or causes
         to be subjected, any citizen of the United States or other person within the
         jurisdiction thereof to the deprivation of any rights, privileges, or immunities
         secured by the Constitution and laws, shall be liable to the party injured in an
         action at law, suit in equity, or other proper proceeding for redress.

42 U.S.C. § 1983. The statute oflimitations for claims brought under§ 1983 "is governed by the

personal injury tort law of the state where the cause of action arose." Kach v. Hose 589 F.3d

626, 634 {ld Cir. 2009) (citing Wallace v. Kato, 549 U.S. 384, 387 (2007)). Whetherthe statute

of limitations has run turns on two issues: ( 1) the length of the period to commence legal action,

and (2) the date on which the claim began to accrue. Id. In Pennsylvania, the length of the

statute of limitations for a § 1983 claim is two years. Id.; 42 Pa. Cons. Stat. § 5524.


                                                   2
                     - ,..
Pennsylvariia, however, employs the "discovery rule" that delays the running of the statute of

limitations where "despite the exercise of reasonable diligence," a plaintiff cannot know that she

is injured and by what cause. Fine v. Checcio, 870 A.2d 850, 858 (Pa. 2005). "A complaint is

subject to dismissal for failure to state a claim on statute of limitations grounds only when the

statute oflimitations defense is apparent on the face of the complaint." Wisniewski v. Fisher,

857 F.3d 152, 157 (3d Cir. 2017).

        Be<.lause application of the statute oflimitations is apparent on the face of Kent's

Complaint~   it must be dismissed as legally baseless. All activities underlying Kent's claims

occurred 34 to 35 years ago. Her allegations make clear that she knew of the existence of her

injury and what caused it- D.H.S. allegedly failing to protect her and the child- at the time

her injury c:>ccurred.

        Ev~n   ifthe claim was not time barred, the Complaint would still be subject to dismissal

because it is malicious as Kent seeks to raise the identical issue already raised and dismissed in

prior lawsuits against the same defendant. See Kent v. Philadelphia D.H.S., Civ. A. No. 19-

1598; Ken~ v. Philadelphia D.H.S., Civ. A. No. 11-2558. Civil Action 11-2558 was dismissed by

Judge Stengel on January 19, 2012 after the amended complaint had been served on the

Defendant., Judge Stengel's order was later affirmed on appeal, see Kent v. Philadelphia D.H.S.,

No. 12-1311 (3d Cir. Nov. 30, 2012), and Kent's post-appeal filings in this Court were denied

because th¢ judgment was final. Civil Action 19-1598 was dismissed as time barred, as

duplicative of Kent's prior case, and because she sought to bring a claim on behalf of her child.

See Osei-Afriyie v. Med. Coll. of Pennsylvania, 937 F.2d 876 (3d Cir. 1991) (holding that non-

lawyer proceeding prose may not represent his children). Thus, to the extent that Kent's

Complaint here may be read to raise claims belonging to her child, it again fails for this

additional teason.

                                                  3
IV.    CO;NCLUSION

       For the foregoing reasons, the Court will grant Kent leave to proceed in forma pauperis

and dismiss her Complaint with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) because it is

legally frivolous and malicious. The Court having now dismissed identical allegations on at least

three occasions, in the Order that follows Kent will be directed to show cause why she should not

be enjoined from filing any further civil actions without the payment of fees alleging claims

based upon the same allegations raised in this case.

                                             BY THE COURT:




                                                4
